Citation Nr: 1133105	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to November 1983 and from May 1986 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2005 rating decision rendered by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD.

The Board recognizes that the Veteran initially indicated a desire to have a hearing before the Board.  She was scheduled for such a hearing in May 2011, but the Veteran cancelled her hearing and did not request to reschedule it.  Therefore, her request for a hearing on her appeal is considered withdrawn and no further action is necessary.  38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's claim on appeal, as is listed on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and MDD, is warranted.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2010).

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

The Board further notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2010).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4) (2010).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2010).  

Here, the Veteran has expressed that she experienced multiple traumatic events in service.  In particular, she indicated that she served in Panama during the Panama Invasion in 1989 and rode in a vehicle with the body of a dead civilian who was merely covered with a sheet.  She also reported that when the conflict occurred, she left in the middle of the night in fear for her life, not knowing whether she would see her daughter again.  Indeed, her DD-214 confirms that she was entitled to imminent danger pay in Panama.  She has also reported that she experienced a sexual assault in service.  Further, she reported that later in service, while serving in Kuwait, she observed soldier working around a tent, taking care of bodies and burying them.  Her DD-214 indicated that she served in Southwest Asia and received the Kuwait Liberation Medal as well as the Southwest Asia Service Medal with three bronze stars.   

Notably, the Veteran underwent a VA examination in January 2009.  At that time she was diagnosed with PTSD; however, the examiner opined that her PTSD began prior to service as she reported having experienced sexual trauma by her stepfather prior to service, which led her to abuse drugs and alcohol beginning at the age of 12, run away from home, placement in juvenile detention as well as foster homes, and eventually led her to prostitution before joining the military.  

As an initial matter, the Board notes that the Veteran has not received proper notification of the requirements for a claim for entitlement to service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate her account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist her in the submission of alternative sources of evidence, by providing additional time for her to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on her behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.

A January 2005 VA treatment record reflects that she indicated that she had been receiving Social Security Administration (SSA) disability benefits since the time she was fired for getting into a terrible fight with her boss.  At that time, she reported that she cannot stand to be around people and that most people hate her.  As she has indicated that her tolerance of others, or lack thereof, is related to her receipt of Social Security disability benefits, the Board finds that the records are relevant.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matter on appeal.  The Board recognizes that two attempts were made to obtain the records; however a response from SSA is not of record.  Further attempts to obtain the records should be made until a negative response is received. 

Evidence of record detailed that service treatment records from the Veteran's first period of active service were not obtained for review.  Efforts consistent with the VA's duty to assist obligation are found to be necessary in order to obtain any available service treatment records associated with the Veteran's first period of active service from May 1979 to November 1983.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Further, the RO has never adjudicated whether service connection is warranted for the Veteran's MDD or her bipolar disorder.  As noted above, the Veteran's claim has been recharacterized as an acquired psychiatric disorder to include PTSD, bipolar disorder, and MDD.  The Board finds that the Veteran would be prejudiced if the Board were to address her claim without initial consideration by the Agency of Original Jurisdiction (AOJ).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  As such, a remand of the Veteran's appeal is required to accord the AMC an opportunity to consider whether service connection is warranted for an acquired psychiatric disorder, including PTSD, bipolar disorder, and MDD.  

In light of the cumulative record discussed above, the AMC also should arrange for the Veteran to undergo an additional VA examination to clarify the nature and etiology of her claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, to ensure all records are available, records should be obtained from the VA medical center where the Veteran receives treatment for her acquired psychiatric disorders.  The claims file further reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Dublin, Georgia, and Augusta, Georgia; however, as the claims file only includes outpatient and inpatient treatment records from those providers dated through 2009, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain VA treatment records related to the claimed acquired psychiatric disorder from the Dublin VAMC from March 2009 to the present as well as from the Augusta VAMC from December 2009 to the present.  Any negative responses should be noted in the file.

3.  The AMC should contact the National Personnel Records Center (NPRC) or any other appropriate agency or facility to obtain service treatment records associated with the Veteran's first period of active service in the Army from May 1979 to November 1983 with her assigned unit identified as HHB S&F BN TRADOC (TC).  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.  Any negative response should be noted in the file. 

5.  Following the receipt of the foregoing records, arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of her acquired psychiatric disorder, to include PTSD, bipolar disorder, and MDD, as well as any other psychiatric disorder found on examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that she was exposed to the following stressors during her periods of active service:  (1) The Veteran served in Panama during the Panama Invasion in 1989 and rode in a vehicle that contained a body of a dead civilian who was merely covered with a sheet and that was also fired upon by snipers.  (2) She also reported that when the Panama Invasion occurred, she left in the middle of the night in fear for her life, hearing mortars, gunfire, and explosions.  (3) She has also reported that she experienced a sexual assault in service.  (4) Being forced to work as a medic obtaining vital signs and assisting to carry litters filled with civilian casualties during the Panama Invasion.  (5) While serving in Kuwait, she observed soldiers working around a tent, taking care of bodies and burying them.  

The examiner should determine whether any stressor claimed by the Veteran is related to her fear of hostile military or terrorist activity OR to an in-service sexual assault.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In reviewing the Veteran's claims file, the examiner should also identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed sexual assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any in-service assault described by the Veteran occurred.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.

In providing the requested findings and opinions, the examiner should acknowledge the Veteran's assertions of a causal link between her claimed psychiatric disorder and events during active service, post-service treatment records dated through 2009 showing diagnoses of multiple psychiatric disorders, and the opinion and findings of the VA examiner in the January 2009 VA examination report.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.

7.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the August 2010 SSOC.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


